DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This communication is in response to the Supplemental Amendment filed on 3/10/21.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 12 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “A method of compressing the dynamic range of an audio signal, comprising: (a) obtaining an input audio signal; (b) providing a time-varying gain signal based on the input audio signal and a desired output range; and (c) applying the time-varying gain signal to the input audio signal to provide an output audio signal, wherein said step (b) includes: (i) determining and providing an indication of whether a sudden powerful burst of sound, referred to as a transient, is occurring in the input audio signal, (ii) providing an attack gain-response time and a release gain-response time based on the indication of whether the transient is occurring in the input audio signal, and (iii) lowpass filtering a signal that is based on the input audio signal, using the attack gain-response time and the release gain-response time as filtering parameters, and wherein the attack gain-response time is decreased and the release gain-response time is increased in response to a determination that the transient is occurring in the input audio signal”, in combination with all other limitations in the claim(s) as defined by applicant. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ANTIM G SHAH/Primary Examiner, Art Unit 2652